OMNIBUS AMENDMENT

DATED AS OF NOVEMBER 30, 2004

BY AND AMONG

Caremark Inc.,
AdvancePCS Health, L.P.,
Caremark Receivables LLC,
Caremark Rx, Inc.,
Caremark International, Inc.,
Caremark Limited, LLC,
Caremark, L.P.,

THE CONDUITS PARTY HERETO,
THE FINANCIAL INSTITUTIONS PARTY HERETO,
THE CO-AGENTS PARTY HERETO,

AND

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,



AMENDMENT NO. 1 TO RECEIVABLES SALE AGREEMENT

AMENDMENT NO. 1 TO RECEIVABLES PERFORMANCE AGREEMENT



AMENDMENT NO. 1 TO PERFORMANCE UNDERTAKING



 

 

OMNIBUS AMENDMENT

THIS OMNIBUS AMENDMENT

(this "Omnibus Amendment"), dated as of November 30, 2004, is by and among:



CAREMARK INC.
, a California corporation (
"Caremark"
or an
"Existing Originator"
) and
ADVANCEPCS HEALTH, L.P.,
a Delaware limited partnership

(
"AdvancePCS"
or an
"Existing Originator"
),
CAREMARK RECEIVABLES LLC
, a Delaware limited liability company (the
"SPV"
),
Caremark Rx, Inc.
, a Delaware corporation, and
Caremark International, Inc.,
a Delaware corporation (collectively, the
"Performance Guarantors"
),
Caremark Limited, LLC,
a Delaware limited liability company (
"Caremark LLC"
), and
Caremark, L.P. ,
a Delaware limited partnership (the
"Partnership"
and, together with Caremark LLC, the
"New Originators"
),
Blue Ridge Asset Funding Corporation
, a Delaware corporation,
Jupiter Securitization Corporation
, a Delaware corporation, and
Atlantic Asset Securitization Corp.,
a Delaware corporation (collectively, the
"Conduits"
),
CALYON NEW YORK BRANCH,
a French banking corporation,
BANK ONE, NA (NATIONAL ASSOCIATION,
a national banking association, and
Wachovia Bank, National Association,
a national banking association, each individually (each in such capacity,
together with its successors and assigns in such capacity, a
"Committed Purchaser"
) and as a co-agent (each in such capacity, together with its successors and
assigns in such agency capacity, a
"Co-Agent"
), and
Wachovia Bank, National Association,
as administrative agent (together with its successors and assigns in such agency
capacity, the
"Administrative Agent
).

RECITALS

The Existing Originators and the SPV are parties to a Receivables Sale
Agreement, dated as of March 24, 2004 (the "Receivables Sale Agreement"),
pursuant to which the Existing Originators agreed to sell all of their right,
title and interest in and to their existing and thereafter arising Receivables
and Related Security.

The SPV, Caremark and AdvancePCS, as Servicers, the Performance Guarantors, the
Conduits, the Committed Purchasers, the Co-Agents and the Administrative Agent
are parties to a Receivables Purchase Agreement, dated as of March 24, 2004 (the
"Receivables Purchase Agreement"), pursuant to which the SPV has transferred to
the Agents and the Purchasers certain undivided interests in such Receivables
and Related Security.

Pursuant to the Receivables Purchase Agreement, the Performance Guarantors have
executed a Performance Undertaking dated as of March 24, 2004 (the "Performance
Undertaking"), in favor of the SPV and its assigns.

Caremark has formed Caremark LLC, and Caremark and Caremark LLC have formed the
Partnership of which Caremark is the general partner and Caremark LLC is the
sole limited partner. In accordance with the capital contribution requirements
in the Caremark, L.P. Limited Partnership Agreement dated as of July 27, 2004
and pursuant to an Assignment of Beneficial Interest dated as of September 30,
2004, Caremark has (i) on its own behalf, assigned to the Partnership one
percent (1%) of the beneficial ownership interest in substantially all of its
assets and liabilities, and (ii) on behalf of Caremark LLC, assigned to the
Partnership ninety-nine percent (99%) of the beneficial ownership interest in
substantially all of Caremark's assets and liabilities, in exchange for 100% of
the ownership interests in the Partnership. Notwithstanding the foregoing,
Caremark retains legal title to its assets.

Because it continues to be the Existing Originators' desire and intention that
the Receivables Sale Agreement effect a true sale to the SPV of all legal and
beneficial interest in the Receivables and Related Security, the parties wish to
add Caremark LLC and the Partnership as new Originators under the Receivables
Sale Agreement.

In furtherance of the foregoing, the parties hereto also desire to amend certain
provisions of the Receivables Purchase Agreement and the Performance Undertaking
as hereinafter set forth.

A G R E E M E N T

NOW, THEREFORE,

in consideration of the premises herein contained and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties hereto, the parties hereto agree as follows:



Definitions
. Capitalized terms used herein and not defined herein shall have the respective
meanings assigned thereto in the Receivables Purchase Agreement or, if not
defined therein, the respective meanings assigned thereto in the Receivables
Sale Agreement or Performance Undertaking, as applicable.
Amendment to Receivables Sale Agreement
. Subject to the terms and conditions set forth herein, the Receivables Sale
Agreement is hereby amended as follows:

(a) Each of Caremark LLC and the Partnership is hereby added as an Originator
under the Receivables Sale Agreement, and hereby agrees to sell to the SPV all
of such Originator's right, title and interest in and to any Receivables now
owned or hereafter originated by it through the Purchase Termination Date,
together with the associated Related Security, and the SPV hereby agrees to
purchase the same, in accordance with and subject to the terms of the
Receivables Sale Agreement.

(b) From and after the date hereof: (i) the representation set forth in the
first sentence of Section 4.1(d) of the Receivables Sale Agreement as to
Receivables originated by Caremark, Caremark LLC and the Partnership shall be
deemed to be made by them collectively, and (ii) the Purchase Price for
Receivables originated by Caremark, Caremark LLC or the Partnership shall be
paid to, or on behalf of, the Partnership.

Amendments to Receivables Purchase Agreement
. Subject to the terms and conditions set forth herein, the Receivables Purchase
Agreement is hereby amended as follows:

(a) Each of Caremark LLC and the Partnership is hereby added as a Servicer under
the Receivables Purchase Agreement, and hereby agrees to service the Receivables
originated by it.

(b) The first sentence Section 5.1(a) of the Receivables Purchase Agreement is
hereby amended and restated in its entirety to read as follows: "Such Seller
Party is a corporation, limited partnership or limited liability company, as the
case may be, duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation, formation or organization and has all
corporate, limited partnership or limited liability company power and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is now
conducted."

(c) The definition of "Originator" in the Receivables Purchase Agreement is
hereby amended and restated in its entirety to read as follows:

"Originator"

means each of Caremark, Caremark Limited, LLC, a Delaware limited liability
company, and Caremark, L.P., a Delaware limited partnership, and AdvancePCS, in
its capacity as a seller under the Receivables Sale Agreement.



(d) All references in the Receivables Purchase Agreement to "Credit Lyonnais New
York Branch" are hereby replaced with "Calyon New York Branch."

(e) All references in Article VIII of the Receivables Purchase Agreement to
"Caremark" and/or "AdvancePCS" shall hereafter be deemed to be references to
"Caremark, Caremark, LLC, the Partnership and AdvancePCS".

Amendments to Performance Undertaking
. Subject to the terms and conditions set forth herein, the Performance
Undertaking is hereby amended as follows:

(a) The first recital in the Performance Undertaking is hereby amended and
restated in its entirety to read as follows:

 1. Caremark Inc., a California corporation ("Caremark"), Caremark Limited, LLC,
    a Delaware limited liability company ("Caremark LLC"), Caremark, L.P., a
    Delaware limited partnership (the "Partnership"), Advance PCS Health, L.P.,
    a Delaware limited partnership ("AdvancePCS" and, together with Caremark,
    Caremark LLC and the Partnership, collectively, the "Originators"), and
    Recipient have entered into a Receivables Sale Agreement, dated as of March
    24, 2004 (as amended, restated or otherwise modified from time to time, the
    "Sale Agreement"), pursuant to which each of the Originators, subject to the
    terms and conditions contained therein, is selling and/or contributing its
    right, title and interest in its accounts receivable to Recipient.

(b) The definition of "Servicing Related Obligations" in the Performance
Undertaking is hereby amended and restated in its entirety to read as follows:

"Servicing Related Obligations"

means, collectively, all obligations of Caremark, Caremark, LLC, the Partnership
and AdvancePCS (a) as a Servicer under the Second Step Agreement or (b) which
arise pursuant to Section 8.2, 8.3, 8.5, 8.7 or 13.3 of the Second Step
Agreement as a result of its termination as a Servicer.



(c) All references in the Performance Undertaking to "Credit Lyonnais New York
Branch" are hereby replaced with "Calyon New York Branch."

Conditions to Effectiveness of this Omnibus Amendment
. This Omnibus Amendment shall become effective as of the date hereof, subject
to the satisfaction of the following conditions:
 a. The Administrative Agent shall have received duly executed counterparts of
    this Omnibus Amendment from each of the parties hereto and of each of the
    other documents and opinions listed on Annex A attached hereto.
 b. As of the date hereof, both before and after giving effect to this Omnibus
    Amendment, no Amortization Event or Potential Amortization Event shall have
    occurred and be continuing (and by its execution hereof, each of the Seller
    Parties shall be deemed to have represented and warranted such).

Miscellaneous
.
Effect; Ratification
. The amendments set forth herein are effective solely for the purposes set
forth herein and shall be limited precisely as written, and shall not be deemed
to (i) be a consent to any amendment, waiver or modification of any other term
or condition of the Receivables Purchase Agreement, the Receivables Sale
Agreement, any other Transaction Document or of any other instrument or
agreement referred to therein; or (ii) prejudice any right or remedy which any
Purchaser or the Agent may now have or may have in the future under or in
connection with the Receivables Purchase Agreement, the Receivables Sale
Agreement, any other Transaction Document or any other instrument or agreement
referred to therein. Each reference in the Receivables Purchase Agreement or the
Receivables Sale Agreement, as applicable, to "this Agreement," "herein,"
"hereof" and words of like import shall mean such agreement, as amended hereby,
and each reference in the Transaction Documents to "Receivables Purchase
Agreement," the "Purchase Agreement" or the Receivables Purchase Agreement or to
"Receivables Sale Agreement," the "Sale Agreement" or the Receivables Sale
Agreement shall mean the Receivables Purchase Agreement or the Receivables Sale
Agreement, as applicable, as amended hereby. This Omnibus Amendment shall be
construed in connection with and as part of the Receivables Purchase Agreement
and the Receivables Sale Agreement, as applicable, and all terms, conditions,
representations, warranties, covenants and agreements set forth in each such
agreement and each other instrument or agreement referred to therein, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.
Transaction Documents
. This Omnibus Amendment is a Transaction Document executed pursuant to the
Receivables Purchase Agreement and the Receivables Sale Agreement and shall be
construed, administered and applied in accordance with the terms and provisions
thereof.
Costs, Fees and Expenses
. The SPV agrees to reimburse the Agents on demand for all costs, fees and
expenses incurred by the Agents (including, without limitation, the reasonable
fees and expenses of Latham & Watkins, LLP, as counsel to the Agents) incurred
in connection with the preparation, execution and delivery of this Omnibus
Amendment.
Counterparts
. This Omnibus Amendment may be executed in any number of counterparts, each
such counterpart constituting an original and all of which when taken together
shall constitute one and the same instrument.
Severability
. Any provision contained in this Omnibus Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Omnibus Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
GOVERNING LAW
. THIS OMNIBUS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, without regard to the
principles of conflicts of laws thereof OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW.
WAIVER OF TRIAL BY JURY
. TO THE EXTENT PERMIT TED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS OMNIBUS AMENDMENT OR ANY
MATTER ARISING HEREUNDER OR THEREUNDER.

(Signature Pages Follow)

IN WITNESS WHEREOF,

the undersigned have caused this Omnibus Amendment to be executed as of the date
first above written.



CAREMARK RECEIVABLES LLC

 

By:

Name:

Title:

 

 

CAREMARK INC.

 

By:

Name:

Title:

 

ADVANCEPCS HEALTH, L.P.

By: AdvancePCS Health Systems LLC, its General Partner

 

By:

Name:

Title:

Caremark Limited, LLC

 

 

By:

Name:

Title:

 

Caremark, L.P.

By: Caremark, Inc., its General Partner

 

By:

Name:

Title:

 

CAREMARK RX, INC., as a Performance Guarantor

 

By:

Name:

Title:

 

CAREMARK INTERNATIONAL, INC., as a Performance Guarantor

 

By:

Name:

Title:

BLUE RIDGE ASSET FUNDING CORPORATION

BY: WACHOVIA CAPITAL MARKETS, LLC, ITS ATTORNEY-IN-FACT

 

By: __________________________________

Name:

Title:

 

 

 

WACHOVIA BANK, National Association, as a Committed Purchaser, as Blue Ridge
Agent and as Administrative Agent

 

By:

Name:

Title:



 

 

JUPITER SECURITIZATION CORPORATION

 

By:

Name:

Title:

BANK ONE, NA, as a Committed Purchaser and as Jupiter Agent

 

By:

Name:

Title:

 

ATLANTIC ASSET SECURITIZATION CORP.


By: Calyon New York Branch, as Attorney-in-Fact

By: __________________________________________
Name:

Title:

 

 

CALYON NEW YORK BRANCH, as a Committed Purchaser and as Atlantic Agent

 

By:________________________________
Name:

Title: